Opinion by
Tilson, J.
The contention of the plaintiff is based solely upon the construction to be given the proviso to paragraph 1529 (b) when read in connection with the said trade agreement, and that the additional duty of 1 cent each upon the handkerchiefs is not applicable to the handkerchiefs herein because they were assessed under the said trade agreement (T. D. 48093) which does not contain any language levying additional duty of 1 cent each upon handkerchiefs if made with hand-rolled or handmade hems. At the trial counsel for the respective parties agreed that the merchandise consists of handkerchiefs composed wholly or-ín chief value of cotton and that they are not hand embroidered, nor do they contain handmade lace, but do have a rolled hem. It was noted that schedule II of said agreement does not enumerate or describe therein handkerchiefs “made-with hand-rolled or handmade hems,” and that there is, therefore, no prohibition in said article II of said agreement against the imposition of the additional duty of 1 cent each upon handkerchiefs made with hand-rolled or handmade hems, or,, in other words, article II specifically limits the prohibition against any other or higher duty than therein specified to those articles enumerated or described in schedule II. Since the handkerchiefs in this case are not enumerated or described in schedule II, the language of said article II cannot be construed as a prohibition against the assessment of 1 cent additional upon these handkerchiefs. The claim of the plaintiff was therefore overruled.